Judgment dismissing the complaint and order denying motion for new trial as to the infant defendant Josephine Gibson, affirmed, with costs. Judgment dismissing the complaint and order denying motion for new trial as to the defendant Edith M. Gibson individually and as executrix, reversed, upon the law and a new trial granted, with costs to the appellant to abide the event, upon the ground that the question as to who was the owner and in possession of the Gibson Concrete Block Works during the period during which the plaintiff sold and delivered the goods in question, was a question of fact which should have been submitted to the jury. The evidence contained in the record would have justified the jury in finding that Edith M. Gibson was such owner and in possession and liable for the purchase price of said goods. Whether she may be also liable as executrix of the last will of Joseph A. Gibson, deceased, depends upon the wording of such will, which is not contained in the record. The infant defendant Josephine Gibson is not liable for the purchase price of said goods and the complaint was properly dismissed as to her. All concur. Present-—Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ.